1    CERNEY KREUZE & LOTT, LLP
     Langley Kreuze, SBN: 254769
2    42 N. Sutter Street, Suite 400
3    Stockton, California 95202
     Telephone: (209) 948-9384
4    Facsimile: (209) 948-0706
5    Attorney for Plaintiff
6    GEORGIANNE MARIE VILLANUEVA

7    SOCIAL SECURITY ADMINISRATION
     Gina Tomaselli
8
     Special Assistant United States Attorney
9    160 Spear Street, Suite 800
     San Francisco, CA 94105
10
     McGregor W. Scott
11
     United States Attorney
12   Deborah Lee Stachel
     Regional Chief Counsel, Region IX
13   Social Security Administration
14
     Attorneys for Defendant
15   COMMISSIONER OF SOCIAL SECURITY

16
17                                 UNITED STATES DISTRICT COURT
18
                                  EASTERN DISTRICT OF CALIFORNIA
19
                                        SACRAMENTO BRANCH
20
21
22   GEORGIANNE MARIE VILLANUEVA,                         Case No.: 2:18-cv-02071-KJN
23                   Plaintiff,
24                                                        JOINT STIPULATION AND ORDER FOR
     vs.
                                                          DISMISSAL
25
     NANCY A. BERRYHILL,
26   Acting Commissioner of Social Security,
27                   Defendant
28


                                     JOINT STIPULATION AND ORDER FOR DISMISSAL
     2:18-cv-02071-KJN                                                                  Page 1
1             The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil
2    Procedure 41(a)(1)(A)(ii) hereby stipulate to the dismissal of this action including all claims and
3
     counterclaims stated herein against all parties, with each party to bear its own attorneys’ fees and
4
     costs.
5
6
     Dated: March 22, 2019                            Respectfully submitted,
7
                                                       /s/ Langley Kreuze
8
                                                      (as authorized on 3/21/19)
9                                                     CERNEY KREUZE & LOTT, LLP
                                                      42 N. Sutter Street, Suite 400
10                                                    Stockton, CA 95202
                                                      Attorney for Plaintiff
11
12   Dated: March 22, 2019                            /s/ Gina Tomaselli
                                                      (as authorized via email on 3/21/19)
13                                                    SOCIAL SECURITY ADMINISRATION
                                                      160 Spear Street, Suite 800
14
                                                      San Francisco, CA 94105
15
                                                      McGregor W. Scott
16                                                    United States Attorney
                                                      Deborah Lee Stachel
17
                                                      Regional Chief Counsel, Region IX
18                                                    Social Security Administration

19                                                    Attorneys for Defendant
                                                      COMMISSIONER OF SOCIAL SECURITY
20
21
22
23
24
25
26
27
28


                                      JOINT STIPULATION AND ORDER FOR DISMISSAL
     2:18-cv-02071-KJN                                                                              Page 2
1                                                   ORDER
2            Pursuant to the stipulation of the parties for dismissal, the request is hereby approved.
3
             The entire action, including all claims and counterclaims stated herein against all parties,
4
     is hereby dismissed.
5
6    Dated: March 22, 2019

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                     JOINT STIPULATION AND ORDER FOR DISMISSAL
     2:18-cv-02071-KJN                                                                              Page 3
